960 F.2d 145
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Camellia A. BLACKWELL, Plaintiff-Appellant,v.PRINCE GEORGE'S COMMUNITY COLLEGE;  Robert I. Bickford,President;  Board of Trustees, Defendants-Appellees.
92-1028.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 6, 1992
April 17, 1992

Camellia A. Blackwell, Appellant Pro Se.  Steven Ellis Bers, Anthony Victor Teelucksingh, WHITEFORD, TAYLOR & PRESTON, Baltimore, Maryland, for Appellees.
Before ERVIN, Chief Judge, and MURNAGHAN and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Camellia A. Blackwell appeals the district court's order denying her Motion to Amend a Complaint.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C.s 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
Therefore, we grant Appellees' motion to dismiss.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED